            Case 2:15-cv-00543-RSL Document 128 Filed 12/10/20 Page 1 of 3




 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 6
                                        AT SEATTLE
 7
     SWINOMISH INDIAN TRIBAL
 8   COMMUNITY, a federally recognized Indian
     Tribe,
 9                                                          NO. 2:15-cv-00543-RSL
                            Plaintiff,
10                                                          STIPULATED MOTION AND ORDER
            v.
                                                            EXTENDING FACT DISCOVERY
11
     BNSF RAILWAY COMPANY, a Delaware                       DEADLINE
12   corporation,

13                          Defendant.

14          Pursuant to Fed. R. Civ. P. 16(b)(4), the Parties file this Stipulated Motion Extending
15   Fact Discovery Deadline, and state as follows:
16          1.      The operative scheduling order provides that fact discovery be completed by
17   December 18, 2020. (Dkt. 120).
18          2.      The Parties stipulate that this deadline should be extended to January 22, 2021.
19          3.      The purpose of this extension is not to delay, but to provide an adequate amount
20   of time for both Parties to depose witnesses. The Parties have worked diligently to identify and
21   schedule witnesses for deposition, but due to the number of witnesses, the holidays, and the
22   schedules of the witnesses and counsel, it is not possible to complete all depositions before the
23   December 18, 2020 deadline.
24

25

26

27

     STIPULATED MOTION AND ORDER EXTENDING FACT
                                                                           TOUSLEY BRAIN STEPHENS PLLC
     DISCOVERY DEADLINE                                                       1700 Seventh Avenue, Suite 2200
                                                                                  Seattle, Washington 98101
     (2:15-cv-00543-RSL) - 1                                                TEL. 206.682.5600  FAX 206.682.2992
            Case 2:15-cv-00543-RSL Document 128 Filed 12/10/20 Page 2 of 3




 1          4.      This stipulation does not affect any other deadlines set forth in the Court’s May
 2   11, 2020 Amended Order Setting Trial Date & Related Dates (Dkt. 120).
 3          DATED this 11th day of December, 2020.
 4
      TOUSLEY BRAIN STEPHENS PLLC                  PACIFICA LAW GROUP LLP
 5
      By: /s/ Christopher I. Brain                 By: s/ Paul J. Lawrence
 6    Christopher I. Brain, WSBA #5054             Paul J. Lawrence, WSBA #13557
      By: /s/ Chase C. Alvord                      By: s/ Michelle Vaughan
 7    Chase C. Alvord, WSBA #26080                 Michelle Vaughan, WSB# 54571
      By: /s/ Rebecca L. Solomon                   By: s/ Gregory J. Wong
 8
      Rebecca L. Solomon, WSBA #51520              Gregory J. Wong, WSBA #39329
 9    Email: cbrain@tousley.com                    Email: paul.lawrence@pacificalawgroup.com
      Email: calvord@tousley.com                   Email: michelle.vaughan@pacificalawgroup.com
10    Email: rsolomon@tousley.com                  Email: greg.wong@pacificlawgroup.com
      1700 Seventh Avenue, Suite 2200              1191 Second Avenue, Suite 2000
11    Seattle, Washington 98101                    Seattle, WA 98101
      Tel: 206.682.5600/Fax: 206.682.2992          Tel: 206.245.1708/Fax: 206.245.1756
12
                                                   Attorneys for Defendant BNSF Railway
13    OFFICE OF THE TRIBAL ATTORNEY,               Company
      SWINOMISH INDIAN TRIBAL
14    COMMUNITY
15    By: /s/ Stephen T. LeCuyer
16    Stephen T. LeCuyer, WSBA #36408
      By: /s/ Weston R. Lemay
17    Weston R. Lemay, WSBA #51916
      Email: slecuyer@swinomish.nsn.us
18    11404 Moorage Way
      LaConner, WA 98257
19    Tel: 360.466.1058/Fax: 360.466.5309
20    Attorneys for Plaintiff
21

22

23

24

25

26

27

     STIPULATED MOTION AND ORDER EXTENDING FACT
                                                                           TOUSLEY BRAIN STEPHENS PLLC
     DISCOVERY DEADLINE                                                      1700 Seventh Avenue, Suite 2200
                                                                                 Seattle, Washington 98101
     (2:15-cv-00543-RSL) - 2                                               TEL. 206.682.5600  FAX 206.682.2992
            Case 2:15-cv-00543-RSL Document 128 Filed 12/10/20 Page 3 of 3




 1          PURSUANT TO STIPULATION, THE COURT ORDERS that the fact discovery

 2   deadline is extended to January 22, 2021 and that all other deadlines set forth in the May 11,

 3   2020 Amended Order Setting Trial Date & Related Dates shall remain unchanged.
 4
            Dated this 10th day of December, 2020.
 5

 6

 7                                                Robert S. Lasnik
                                                  United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     STIPULATED MOTION AND ORDER EXTENDING FACT
                                                                           TOUSLEY BRAIN STEPHENS PLLC
     DISCOVERY DEADLINE                                                       1700 Seventh Avenue, Suite 2200
                                                                                  Seattle, Washington 98101
     (2:15-cv-00543-RSL) - 3                                                TEL. 206.682.5600  FAX 206.682.2992
